Citation Nr: 1107324	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  04-01 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to 
include asthma, chronic bronchitis, and residuals of 
tuberculosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps 
from September 1967 to July 1970, to include combat duty in 
Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The claim was before the Board on two previous 
occasions, and was remanded in March 2007 and November 2009 for 
evidentiary development.  Further evidentiary development is 
needed before a final adjudication can be made on the issue.  

The Veteran appeared at a Travel Board hearing in November 2006.  
A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The Veteran in this case served in a combat capacity in Vietnam, 
and alleges that he developed a respiratory condition either as a 
direct result of his military service or as a consequence of 
exposure to herbicides.  The Board notes that respiratory 
disorders (except for cancers) are not subject to presumptive 
service connection due to presumed exposure to herbicides during 
Vietnam service; however, service connection may be granted on a 
direct basis if a causal link between herbicide exposure and a 
current disorder is shown.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The Veteran has current diagnoses of asthma and chronic 
bronchitis, with treatment records dating to the early 1990s.  It 
is apparent that he has been on inhaler therapy for a pulmonary 
disability for quite some time, and there is no doubt that he 
currently experiences a chronic pulmonary disability. 

The Board, in two previous remand orders, has requested VA to 
produce treatment records from a medical appointment which 
occurred at the VA Medical Center in Memphis in February 1983.  
The Veteran provided his VA appointment card, which shows that he 
was scheduled for a pulmonary examination on that date.  
According to the Veteran, there was some suspicion that he had 
residuals of tuberculosis, and he was seen by VA providers at 
that time.  Unfortunately, the records of this treatment have not 
been located after an exhaustive search.  

In testimony before the undersigned, the Veteran stated that he 
began to notice pulmonary symptoms in the early 1970s, and that 
he sought out private treatment for coughing, shortness of 
breath, and wheezing.  He has attempted to locate the private 
records, but was told that they were unavailable.  The Veteran is 
competent to report that he underwent treatment for pulmonary 
complaints in the 1970s, and with his submission of a VA 
pulmonary appointment card, it is clear he had complaints of 
pulmonary symptoms in 1983.  In his service records, there is one 
notation of his complaining of a cough in June 1970; however, 
there was no diagnosis of a chronic pulmonary disease made during 
active service.  

The Veteran was discharged from active duty in 1970, and he 
states that he began to notice significant pulmonary problems in 
the 1970s.  He states that there was some concern about his 
having residuals of tuberculosis, and that he sought treatment to 
alleviate those concerns from private and VA healthcare providers 
through the 1970s and early 1980s.  The Board does not doubt the 
veracity of these assertions, and there is no issue as to the 
Veteran's credibility.  Thus, there is, in essence, evidence of a 
current disability along with the Veteran's credible assertions 
of being treated for pulmonary problems in a period proximate to 
service discharge.  As such, the Board is of the opinion that a 
comprehensive VA pulmonary examination addressing etiology should 
be afforded.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002) are fully 
satisfied.

2.  Schedule the Veteran for a comprehensive 
VA examination for the purposes of 
determining the etiology and onset of his 
current pulmonary disorder.  Specifically, 
the examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that any 
pulmonary disability had its onset in 
service, to include service in the Republic 
of Vietnam.  In this regard, the examiner 
should note the Veteran's complaints of 
shortness of breath/coughing, including a 
documented episode of cough in service in 
1970 and of the his seeking private treatment 
for respiratory complaints in a time 
proximate to service discharge.  A rationale 
should accompany any conclusions reached.  

3.  After completion to the extent possible 
of the directed development, re-adjudicate 
the Veteran's claim.  If the claim remains 
denied, issue an appropriate supplemental 
statement of the case and forward the case to 
the Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


